                                                                  Case 2:19-cv-09915-JFW Document 41 Filed 07/02/20 Page 1 of 3 Page ID #:1893



                                                                   1

                                                                   2

                                                                   3

                                                                   4
                                                                                                                                 closed
                                                                   5

                                                                   6

                                                                   7
                                                                                         UNITED STATES DISTRICT COURT
                                                                   8
                                                                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                   9                          WESTERN DIVISION
                                                                  10
                                                                       In re                                    D. Ct. Case No. 2:19-cv-09915-JFW
                                                                  11
                                                                       SOLYMAN YASHOUAFAR and                   Chapter 7
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12   MASSOUD AARON YASHOUAFAR,                Jointly Administered
                                   300 SOUTH GRAND AVENUE




                                                                                     Debtors.
                                      ATTORNEYS AT LAW




                                                                  13   In re:                                   BK Case No. 1:16-bk-12255-GM
                                                                                                                Chapter 7
                                                                       SOLYMAN YASHOUAFAR,
                                                                  14
                                                                                      Debtor.
                                                                  15
                                                                       In re:                                   BK Case No. 1:16-bk-12408-GM
                                                                  16                                            Chapter 7
                                                                       MASSOUD AARON YASHOUAFAR,
                                                                  17                        Debtor.
                                                                       Affects:
                                                                  18    Both Debtors
                                                                        Solyman Yashouafar
                                                                  19    Massoud Aaron Yashouafar
                                                                  20   DAVID K. GOTTLIEB, as Chapter 11         BK Adv. No. 1:17-ap-01040-MT
                                                                       Trustee for Massoud Aaron Yashouafar
                                                                  21   and Solyman Yashouafar,                  STIPULATED JUDGMENT
                                                                                      Plaintiff,                QUIETING TITLE TO REAL
                                                                  22   vs.                                      PROPERTY
                                                                  23   ELKWOOD ASSOCIATES, LLC,
                                                                       FIELDBROOK, INC., CITIVEST               Action filed: 11/19/2019
                                                                  24   FINANCIAL SERVICES, INC.,
                                                                       ISRAEL ABSELET, HOWARD
                                                                  25   ABSELET, et al.,
                                                                                      Defendants.
                                                                  26
                                                                       AND RELATED CROSS-ACTIONS
                                                                  27

                                                                  28
                                                                  Case 2:19-cv-09915-JFW Document 41 Filed 07/02/20 Page 2 of 3 Page ID #:1894



                                                                   1         The Court, having considered the Stipulation for Entry of Stipulated
                                                                   2   Judgment (the “Stipulation”) of Defendants, Counterclaimants, Cross-Complainants
                                                                   3   and Counterdefendants Elkwood Associates, LLC, and Fieldbrook, Inc., and
                                                                   4   Counterdefendants Reliable Properties and Jack Nourafshan (the “Elkwood
                                                                   5   Parties”); Plaintiff and Counter-Defendant David K. Gottlieb, Chapter 7 trustee for
                                                                   6   Solyman Yashouafar and Massoud Aaron Yashouafar (the “Trustee”); and
                                                                   7   Defendants, Counterclaimants and Cross-Defendants Howard Abselet and Israel
                                                                   8   Abselet (the “Abselets”) that was filed with this Court on June 4, 2020, as Exhibit
                                                                   9   B to the Elkwood Parties’ Motion for Entry of Stipulated Judgment [docket no. 32],
                                                                  10   and good cause appearing,
                                                                  11         IT IS HEREBY ORDERED, ADJUDGED AND DECREED
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12   FOLLOWS:
                                   300 SOUTH GRAND AVENUE
                                      ATTORNEYS AT LAW




                                                                  13         1.     The Court’s Order, Judgment and Findings of Fact and Conclusions of
                                                                  14   Law that were entered in this action on March 20, 2020 [Docket No. 28], are hereby
                                                                  15   vacated.
                                                                  16         2.     Judgment is hereby entered in favor of Elkwood Associates, LLC, and
                                                                  17   against all other parties quieting title to the real property known as 910 North
                                                                  18   Rexford Drive, Beverly Hills, California 90210 (the “Subject Property”), in the
                                                                  19   name of Elkwood Associates, LLC, as of February 23, 2015, subject only to the
                                                                  20   deed of trust recorded on January 16, 2004, as instrument number 04-112689 in the
                                                                  21   Los Angeles County Recorder’s Office for the benefit of Chase Manhattan
                                                                  22   Mortgage Corporation, and a lien to secure payment of real property taxes, whether
                                                                  23   or not yet due and payable. The legal description of the Subject Property is:
                                                                  24         Lot 5 of the Northerly 15 feet of Lot 4 of Tract No. 4201, in the City of
                                                                  25         Beverly Hills, County of Los Angeles, State of California, as per map
                                                                  26         recorded in book 46, page 63 of maps, in the office of the county recorder of
                                                                  27         said county.
                                                                  28   //
                                                                  Case 2:19-cv-09915-JFW Document 41 Filed 07/02/20 Page 3 of 3 Page ID #:1895



                                                                   1         3.   The parties to this action shall bear their own fees and costs in this
                                                                   2   action.
                                                                   3

                                                                   4   DATED: July 2, 2020
                                                                   5                                     The Honorable John F. Walter
                                                                                                         Judge, United States District Court
                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12
                                   300 SOUTH GRAND AVENUE
                                      ATTORNEYS AT LAW




                                                                  13

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
